Title: To Thomas Jefferson from Henry Dearborn, 8 July 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir,
                            War Department.July 8th. 1808.
                        

                        I have the honor of proposing for your approbation the following appointments in the troops to be raised by virtue of an act entitled “An Act to raise for a limited time an additional military force” passed on the 12th. day of April 1808 Viz.
                  Alexander Smyth of Virginia Colonel of the Regiment of Riflemen
                  William Duane of Pennsylvania Lieut: Colonel Ditto
                  Jonas Simonds of Pennsylvania Colonel of the 6th. Reg. Infantry
                  John Whiting of Massachusetts Lt. Colonel of the 4th. Reg. Do.
                  James Miller of New Hampshire, Major of the 4th. Regt. do.
                  Seleck Osborn of Massachusetts 1st. Lieut: Light Dragoons
                  Jonas Munroe Ditto 2d. Lt. ditto
                  Accept, Sir &c.
                        
                            
                        
                    